Citation Nr: 1235607	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  05-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A hearing was held on June 28, 2007, in St. Petersburg, Florida before a Veterans Law Judge who has since retired from the Board.  Accordingly, in compliance with VA's governing laws and regulations, the Veteran was sent a June 2012 letter notifying him of his right to another hearing before a different Veterans Law Judge.  38 U.S.C.A. § 7107(c) (West 2002); C.F.R. § 20.717 (2011).  However, in a June 2012 response, the Veteran indicated that he did not desire another hearing and requested that VA expedite the processing of his appeal.  Therefore, the Board finds that the Veteran has waived his right to a new hearing and will proceed with consideration of his claim.

In November 2011, the Board remanded the claims for service connection for a bilateral ankle disability, service connection for a bilateral knee disability, service connection for a low back disability, service connection for migraine headaches, service connection for sinusitis, service connection for situational reaction, and service connection for an eye injury for further development.  The record shows that these claims have been granted in full.  The Veteran has not expressed disagreement with the disability ratings or effective dates assigned to the disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues are not before the Board.
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Reason for Remand:  Stegall violation.

The Veteran's claim was previously remanded by the Board in October 2007 and November 2010 for additional development.  In accordance with the Board's October 2007 remand, VA requested the Veteran's Social Security Administration (SSA) records and provided an adequate notification letter.  Therefore, the October 2007 remand directives were completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In November 2010, the Board remanded the Veteran's claim for a VA examination.  The examiner was asked to determine whether the Veteran's hypertension was secondary to service-connected psychiatric disability or joint disability, including by reason of aggravation.  The Veteran was afforded a VA examination in February 2012.  The Veteran was diagnosed with hypertension.  The examiner reviewed the claims file and opined that:  

"It is less likely as not caused by service-connected traumatic brain injury or his service-connected mood disorder because hypertension is not a recognized long term complication of traumatic brain injury or mood disorder; it is as likely as not caused by or a result of strong family history, life style, and elevated BMI [body mass index], all of which are recognized factors for hypertension."

However, the Board finds the VA examiner's opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative requested a remand as the examiner did not adequately address whether the Veteran's hypertension was aggravated by a service-connected disability.  In reviewing the opinion, the Board observes that the examiner did not address whether the now service-connected chronic pain syndrome (referred to as a joint disability by the Board) caused or aggravated the Veteran's hypertension as requested in the Board's November 2010 remand.  In addition, although the examiner opined that the hypertension was less likely as not caused by the service-connected traumatic brain injury or service-connected mood disorder, the examiner did not provide an opinion as to whether the hypertension was aggravated by the service-connected disabilities.  See 38 C.F.R. § 3.310.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on the Board's determination that the examiner's opinion was inadequate, the Board finds that an additional VA examination and medical opinion are necessary for determining the nature and etiology of any hypertension that may be present.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any hypertension had its onset during active service.  The examiner should also provide an opinion as to whether it is at least likely as not that any hypertension is causally or etiologically related to the Veteran's active service.  Finally, the examiner should opine as to whether it is at least as likely as not that the any hypertension was either caused or permanently aggravated by the service-connected chronic pain syndrome, traumatic brain injury, or service-connected mood disorder.

The examiner should note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that the hypertension was aggravated by a service-connected disorder, the examiner should identify the level of disability caused by the service-connected disorder, to the extent possible.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


